DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takekatsu et al. (JP 2006232683 A, published September 7, 2006, cited in IDS) (“Takekatsu” hereunder) as evidenced by Shimizu et al. (EP 2939653 A1, published on November 4, 2015)(“Shimizu” hereunder) and ShinEtsu (“Shin-Etsu Unique Materials”, 2010).  

	Takekatsu discloses a water-in-oil emulsion cosmetic composition comprising the outer phase as disclosed in Production Example 6 and 15 wt % of inner phase (production Example 8, W/O emulsion).  The interphase contains (a) 1 wt % a solid moisturizer (PEG-20000), (b) 5 wt % a polyether-modified silicone (polyoxyethylene methylpolysiloxane copolymer, KF-6017); and (c) 10 wt % a silicone oil having a refractive index in the range of 1.370-1.410, methylpolysiloxane.  See translation.  
	 
	Amended claim 1(d) requires a silicone elastomer.  Example 6 of Table 2 contains silicone elastomer (Note 2) including KSG-16, which is dimethicone/vinyl dimethicone crosspolymer.  See translation.  KSG-16 is provided in 20-30% active in cyclopentasiloxane (liquid silicone oil) in the form of paste or gel.  See ShinEtsu, p. 8, Silicone Cross-linked polymers.  See also instant claim 8. 
	Amended claim 1(e) requires a liquid moisturizer.    Glycerin, a moisturizer, is present in 25 wt % by the weight of the outer phase composition; the amount of the moisturizer relative to the total weight of the final composition is 20.4 wt.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also MPEP 2144.05.  In this case, since 20.4 wt % of a moisturizer is so close to 20%, a same or very similar moisturizing property of the final product is expected in both prior art and present invention; the present limitation of a moisturizer content is prima facie obvious.  

	Claim 1 further requires bis-PEG-18 methyl ether dimethyl; Takeketsu fails to teach this specific silicone compound. 
	Shimizu teaches that bis-PEG-18-methyl ether dimethyl silane is a PEG modified silane useful as a moisturizer in transparent skin care emulsions. See [0553-0558]; Examples 2 and 4. The reference teaches that the composition can be preferably in a water-in-oil emulsion.  See [0515].  
	It would have been obvious to one of ordinary skill in the art before the time of filing of the application to modify the teachings of Takekatsu and incorporate to the composition bis-PEG-18-methyl ether dimethyl silane as motivated by Shimizu.  The skilled artisan would have been motivated to do so, as 1) both references are directed to topical compositions for moisturizing skin; and 2) Shimizu teaches that the PEG modified silane is used to enhance to the moisturization property when formulating topical compositions.  Since the reference suggests that the silane can be used in various formulations including oil-in-water compositions, the skilled artisan would have had a reasonable expectation of successfully producing a stable composition with enhanced moisturization effect by combining the teachings of the references. 

	Regarding claims 3, PEG-2000 is a solid polyol.
	Regarding claims 4-6 and 12, Takekatsu teaches using crosslinked polyether-modified silicone used in the outer phase has HLB of 2-8, including polyoxyalkylene modified organopolysiloxane, KF-6017, which is PEG-10 dimethicone (polyoxyethylene-10 methylpolysiloxane).  See translation, [0027].

	Regarding claim 10 and 20, Takekatsu teaches that the final composition is in the form of a transparent gel-like water-in-oil emulsion.  See translation, [0001]. 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takekatsu, Shimizu and ShinEtsu as applied to claims 1, 3-6, 8, 10, 12 and 20 as above, and further in view of the teachings of ShinEtsu.
  Takekatsu fails to teach the silicone elastomers provided in the liquid oils as defined in present claim 21. 
ShinEtsu discloses silicone gels for personal care that are used as thickening agents compatible with silicone systems.  The reference teaches a series silicone elastomers available in silicone oils or hydrocarbon oils, such as isododecane, mineral oil, etc.  See KSG 106, KSG-41, etc.  
Adding or substituting art-recognized functional equivalents for known purposes is prima facie obvious.  See MPEP 2144.06, I and II.  In this case, ShinEtsu establishes that the silicone elastomer used in Takekatsu and those provided in liquid hydrocarbon oils are compatible with silicone systems, improve formulation stability and provide a smooth, silky and luxurious feel to products.   Thus adding the silicone elastomers in hydrocarbon to the elastomers in silicone oil or substituting one for the other to make the Takekatsu composition would have been prima facie obvious. 


Claim 1, 3-6, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20080299058 A1, published December 4, 2008) (“Saito” hereunder) as evidenced by KF-96A-6cs (ShinEtsu Tech Data Sheet, 2013), KF-6017P (ShinEtsu Tech Data Sheet, 2014) and ShinEtsu (“Shin-Etsu Unique Materials”, 2010).  

	Saito teaches a water-in-oil emulsion cosmetic comprising (a) a solid moisturizer (PEF-32, polyethylene glycol 1000-25000); (b) a polyether-modified silicone ( polyoxyethylene methylpolysiloxane copolymer) and (c) a silicone oil having a refractive index 1.397 (dimethicone KF 96A-6cs).  See Table 1, Example 4; KF-96A-6cs, Characteristics. 

Amended claim 1(d) requires a silicone elastomer.  Example 4 of Saito contains silicone elastomer KSG-15, which is dimethicone/vinyl dimethicone crosspolymer.  See also [0072].  KSG-15 is provided in 4-10 wt % active in cyclopentasiloxane (liquid oil) and in the form of paste or gel.  See ShinEtsu, p. 8, Silicone Cross-linked polymers.  
	Amended claim 1(e) requires a liquid moisturizer.    Regarding the limitation “a moisturizer content”, the total amount of glycerin (10 wt %), pentylene glycol (3wt %) and PEG-32 (2 wt %) present in the formulation is 15 wt %. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, the reference teaches that skin-conditioning agents such as glycerin are used in an amount up to about 40 wt %.  Thus increasing the concentration of the humectant for an improved moisturizing property would have been well within the skill in the art. 
Claim 1 further requires bis-PEG-18 methyl ether dimethyl, which is not disclosed by Saito. 
	Shimizu teaches that bis-PEG-18-methyl ether dimethyl silane is a PEG modified silane useful as a moisturizer in transparent skin care emulsions. See [0553-0558]; Examples 2 and 4. The reference teaches that the composition can be preferably in a water-in-oil emulsion.  See [0515].  
	It would have been obvious to one of ordinary skill in the art before the time of filing of the application to modify the teachings of Saito and incorporate to the composition bis-PEG-18-methyl ether dimethyl silane as motivated by Shimizu.  The skilled artisan would have been motivated to do so, as 1) both references are directed to topical compositions for moisturizing skin; and 2) Shimizu teaches that the PEG modified silane is used to enhance to the moisturization property when formulating topical compositions.  Since the reference suggests that the silane can be used in various formulations including oil-in-water compositions, the skilled artisan would have had a reasonable expectation of successfully producing a stable composition with enhanced moisturization effect by combining the teachings of the references. 

Regarding claim 3, the polyethylene glycol is a solid polyol.
	Regarding claims 4-6 and 12, Saito teaches using crosslinked polyether-modified silicone used in the outer phase has HLB of 2-8, including polyoxyalkylene modified organopolysiloxane, KF-6017P, which is PEG-10 dimethicone (polyoxyethylene-10 methylpolysiloxane).  See KF-6017P, INCI name, Characteristics. 
		
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Saito, KF-96A-6cs and ShinEtsu as applied to claims 1, 3-6, 8, 10 and 12 as above, and further in view of ShinEtsu. 
  Takekatsu fails to teach the silicone elastomers provided in the liquid oils as defined in present claim 21. 
ShinEtsu discloses silicone gels for personal care that are used as thickening agents compatible with silicone systems.  The reference teaches a series silicone elastomers available in silicone oils or hydrocarbon oils, such as isododecane, mineral oil, etc.  See KSG 106, KSG-41, etc.  
Adding or substituting art-recognized functional equivalents for known purposes is prima facie obvious.  See MPEP 2144.06, I and II.  In this case, ShinEtsu establishes that the silicone elastomer used in Takekatsu and those provided in liquid hydrocarbon oils are compatible with silicone systems, improve formulation stability and provide a smooth, silky and luxurious feel to products.   Thus adding the silicone elastomers in hydrocarbon to the elastomers in silicone oil or substituting one for the other to make the Takekatsu composition would have been prima facie obvious. 
.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8, 10, 12, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617